Citation Nr: 0416757	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-10 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder variously diagnosed as panic disorder, obsessive-
compulsive disorder, bipolar disorder, and AIDS-related 
dementia.  

2.  Entitlement to service connection for polyneuropathy, to 
include as due to exposure to herbicides in service.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified before the undersigned at a Travel 
Board hearing in September 2003.  A transcript of that 
hearing has been associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), enacted in November 
2000, enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim and expanded VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003) (regulations 
promulgated to implement the statutory changes).

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A(a).  Specifically, VA is 
required to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant.  Id.  Such notice 
must identify the records not obtained, explain the efforts 
made to obtain them, and describe any further action VA will 
take on the claim.  Id.  VA regulation clarifies that 
"reasonable efforts" will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  38 C.F.R. § 3.159(c)(1).

In May 2002, the RO sent requests for records to multiple 
private medical providers.  Requests sent to Drs. Barfield, 
Cano, Bonaface, and Vasquez were returned as undeliverable.  
The RO did not receive any response to requests for records 
from Drs. Hudson and Jimenez, nor did it receive any returned 
mail.  The Board notes that records received from Nix 
Specialty Hospital included records of treatment by Dr. 
Jimenez, but did not include records of earlier treatment 
described by the veteran on the release of medical 
information.  Review of the claims file discloses a May 2002 
report of contact in which RO personnel state that the 
veteran was informed of returned requests for records and of 
his responsibility to provide evidence or information in 
support of his claim.  In addition, in an August 2003 letter, 
the RO lists the evidence that has been received, though 
erroneously indicating that it had received records from Dr. 
Barfield.  However, there is no indication that the RO has 
initiated a follow-up request for records to Drs. Hudson and 
Jimenez, or properly advised the veteran of the records that 
were not obtained, explained to him the efforts made to 
obtain them, and described any further action VA will take on 
the claim.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  
Thus, the case must be remanded so that the RO may comply 
with the procedures set forth in the VCAA and the 
implementing regulation.   

In addition, in a disability compensation claim, the duty to 
assist includes obtaining records of relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  During 
the Travel Board hearing, the veteran indicated that he 
currently received treatment for polyneuropathy at the VA 
Medical Center in San Antonio.  The RO should secure these 
treatment records on remand.  

The veteran's November 2001 claim states that he had applied 
for disability benefits from the Social Security 
Administration (SSA).  During the Travel Board hearing, he 
indicated that he was currently receiving SSA disability 
benefits.  The duty to assist also includes the 
responsibility to obtain any relevant records from the SSA.  
Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  On remand, the RO should secure 
copies of the veteran's SSA records.

Under VA's duty to assist, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  As noted above, the 
veteran has been diagnosed with various psychiatric 
disorders.  At his hearing, the veteran initially testified 
that his neuropathy disorder started five years ago, but 
latter indicated that he thought that he had had it all his 
life because he used to get pains in his leg when he was 
younger.  Treatment records show that the veteran has been 
diagnosed with polyneuropathy and Bell's palsy.  On remand, 
the RO should schedule the veteran for psychiatric and 
neurological examinations to ascertain the nature of his 
psychiatric and neurologic disorders and to obtain opinions 
on their etiology.

Finally, with respect to the claim for service connection for 
a psychiatric disorder, the Board observes that, in addition 
to the diagnoses listed above, private medical records also 
show a diagnosis of post-traumatic stress disorder (PTSD).  
With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2003).  Because it appears that the veteran did not 
engage in combat with the enemy, his lay testimony or 
statements alone are not enough to establish the occurrence 
of the alleged stressors.  See Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  

In a January 2002 statement, as well as during his September 
2003 Travel Board hearing testimony, the veteran described 
stressors experienced while in Vietnam, i.e., being stationed 
at a base that regularly received enemy fire, being exposed 
to wounded and dead soldiers, and knowing soldiers who were 
killed or wounded (for example, the death of his captain and 
a friend, J. Detwiler, losing his legs in Vietnam).  Despite 
the broad characterization of the claim as service connection 
for a psychiatric disorder variously diagnosed, except for 
obtaining copies of the veteran's service personnel records, 
there is no further development regarding PTSD, e.g., 
verification of alleged in-service stressors.  Consequently, 
the Board feels that another attempt should be made by the RO 
to ask the veteran to identify and sign releases for health 
care providers that treated him for any of the claimed 
disorders since March 1971, and should obtain missing non-VA 
and VA treatment records, and to provide a comprehensive 
statement regarding his alleged stressor incidents.  The 
Board reminds the veteran that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
In preparing a summary of stressors to send to the United 
States Armed Services Center for Research of Unit Records 
(CRUR), the RO should include copies of: service personnel 
records, a transcript of the veteran's September 2003 
testimony, his January 2002 statement related to stressor 
events, and the veteran's response, if any, to the RO's new 
request for additional stressor information.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue follow-up 
requests to the requests for records 
issued in May 2002 to Drs. Hudson and 
Jimenez.  These actions must be fully 
documented in the claims file.  

2.  The RO should then contact the 
veteran and explain the actions taken to 
follow up on the May 2002 requests for 
records to Drs. Hudson and Jimenez.  It 
should also explain that the May 2002 
requests for records to Drs. Barfield, 
Cano, Bonaface, and Vasquez were returned 
as undeliverable.  The RO should ask the 
veteran to provide current addresses for 
each provider, or supply the records 
himself, and explain what further action, 
if any, the RO will take to obtain this 
evidence.  The RO should again ask the 
veteran to identify all VA and non-VA 
health care providers that have treated 
him for any psychiatric or neurologic 
disorder from March 1971 to the present.  
The RO should attempt to obtain records 
from each health care provider he 
identifies might still have records, if 
not already in the claims file.  In 
particular, the RO should attempt to 
obtain missing records from the VA 
Medical Center in San Antonio.  If 
records are unavailable, please have the 
provider so indicate.

3.  The RO should request the veteran's 
records from the SSA, to include any 
disability determinations and associated 
medical records.  

4.  The veteran should be requested to 
provide any additional information he may 
recall concerning his claimed in-service 
stressor incidents, to include 
approximate dates, times, locations and 
identities of any individuals involved, 
including their names, ranks and units.  
The veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

5.  Following completion of 1 through 4 
above, the RO should review the claims 
file and prepare a summary of claimed 
stressor events.  This summary and all 
supporting documents should be sent to 
the Armed Services Center for Research of 
Unit Records (CRUR).  Supporting 
documents should include copies of: 
service personnel records, a transcript 
of the veteran's September 2003 hearing 
testimony, his January 2002 statement 
related to stressors, and the veteran's 
response, if any, to the RO's new request 
for stressor information.  The CRUR 
should be requested to certify the 
occurrence of the incident(s) and any 
indication of the veteran's involvement 
therein.  If unable to provide such 
information, the CRUR should be asked to 
identify the agency or department that 
may provide such information and the RO 
should conduct follow-up inquiries.

6.  After receipt of necessary evidence, 
the RO must make a specific 
determination, based on the record, with 
respect to whether the veteran was 
exposed to any in-service stressor(s), 
and if so, to identify the nature of the 
specific stressor(s).  If none was 
verified, the report will so state.  In 
rendering this determination, all 
applicable laws and regulations should be 
considered.  The RO should address any 
credibility questions raised by the 
record.  This report is then to be added 
to the claims file.

7.  Then, RO must review the entire file 
and ensure for the issues remaining on 
appeal that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. 
§ 3.102, 3.159, 3.326(a) (2003); as well 
as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), are fully satisfied.  In 
particular, the RO should explain the 
evidence necessary to substantiate a 
claim for service connection for PTSD and 
ask him to provide any additional 
information or evidence needed to develop 
the claim.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA as specifically 
affecting the issues remaining on appeal.

8.  Following completion of 1 through 7 
above, the veteran should be scheduled 
for VA psychiatric and neurological 
examinations in order to determine the 
nature and etiology of any psychiatric or 
neurologic disorder found.  The examiners 
should be requested to review the claims 
file and this remand in conjunction with 
their examinations and must indicate in 
their examination reports that such 
review was performed.  The examiners 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examination reports 
should include a detailed account of all 
pathology found to be present.  

First, the psychiatric examiner should 
determine whether any psychiatric 
disorder(s) is present, and, if so, the 
correct diagnostic classification and 
etiology of any disorder found.  All 
special studies or tests including 
psychological testing and evaluations, 
such as the Minnesota Multiphasic 
Psychological Inventory, deemed necessary 
by the examiner are to be accomplished.  
The psychiatric examiner should provide 
explicit responses to the following 
questions:

(a) Does the veteran have a psychiatric 
disability?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began, or was aggravated (worsened), as 
the result of some incident of active 
service.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  If so, the 
examiner should also comment explicitly 
upon whether there is a link between such 
a stressor and the current symptoms, if 
any.

Second, the neurological examiner should 
determine whether any neurologic 
disorder(s) is present, to include Bell's 
palsy and polyneuropathy.  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder (1) 
is congenital or developmental in nature, 
(2) pre-existed service and was 
aggravated (worsened) by service, or (3) 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include 
exposure to herbicides (Agent Orange).  
And, if the etiology of the identified 
disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

9.  After completing of the above, the RO 
should readjudicate the issues on appeal.  
With respect to the claim for service 
connection for a psychiatric disorder, 
the RO must consider the claim to include 
PTSD, in addition to the other diagnosed 
disorders.  The RO also must consider 
service connection for polyneuropathy on 
a direct basis and due to exposure to 
herbicides (Agent Orange).  If any 
determination remains adverse, the 
veteran should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.  The supplemental statement of 
the case should include both the old and 
revised regulations applicable to a claim 
for service connection for PTSD.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purposes of this 
remand are to comply with due process of law and to further 
develop the veteran's claims.  No action by the veteran is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of his claim(s).  38 
C.F.R. 
§ 3.655 (2003).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


